Case 1:19-cv-23678-DPG Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 3


                             U N ITED ST ATES DISTRIC T CO UR T
                             SOUTHERN DISTRICT OF FLORIDA
                                                                           REC'D BY              D.C .
                             C ivilCase N um ber:
                                                                               SEF ûj 2219
                                                                                ANGELA E.NOBLE
        Jl'yz (t/gmrsspiy                                                      cL.ERK U.S.DIST.cT.
                                                                              s.D.OF FLA.-FT.LAUD.
 (W ritethefullnameoftheplaintifg

          //:c /c Z?,/ Int



 (Writethefullnameofthedefendant/sinthiscase)

               COM PLAINT UNDER THE CIVIL RIGHTSACT,42 U.S.C.j 1983

 1. Party lnform ation

  A.Plaintiff:                V
     Address:J )9j-> s /6g//7'J-
                               /z'
                                 a,/-#z/; w px!/ //4-                                 /2 3> z
     Inm ate/prison N o.:

        vearot-Birth: /#'# (D0notincludedayormonth,pursuanttoFed.R.civ.p5.2)
        (W riteyourname,addressandprison/inmatenumber,ifapplicable)
  VS.

  B.Detendant:ADC ' W Tn J .
           '
                                                    D efkndant:

        o fficialPosition:                          O fficialPosition:

        PlaceofEm ployment:                         PlaceofEm ploym ent:

        (Writethefullnameofeachdefendant,officialpositionandplaceofemployment.Attach a
        separatepageifyouneedadditionalspaceforadditionaldefendants.)
               Case 1:19-cv-23678-DPG Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 3


                II. Statem entofC laim

                Briefly describe the factsofyour case. Describe how each defendantis involved,nam esofother
                persons involved,and dates and places. Each claim should be stated in a separately num bered
                paragraph. Please use shortand plain statenrnts,w ith separately num bered paragraphs indicating
                w hy the reliefrequested should be granted. Do notiolude legalargum entsor cite casesor statutes.
                A ttach additionalpages,ifnecessary.

           I P/lc4t/e
                    llirpsœ a tzpsJ/ farz ft%lv'k > c?*o* W /z?z' (S.&à;;
FM J(z'ha
       w                ,
                            :,/1,/,1- - .       .
                                                    ,>     z-         z         -o        a?4v ù          , wm ! +
   ?J                                             /k- av,p
                   ywdo ,,./,o. ,z..y,,,z,.,,w.,0 ,      ,,,v, zs '-c
                                                                    .
                                                                    ,t>y,s.
                                                                          .v
                                                                           m
                                                                                     .




   # J A,
       V                 ' h
           tv> r> p na- >+ N zzp +,f.//t6 av,/Kiudz)zAz# v ZZJ *g
   &   '
                                 5 .                c      # fa            OJ             v/pp:                     / A/AC
/#'/.
    (r:                ps/                               a.i e.            yr,/ zzwzv,              Jz?       / Dm u .
- --
      '?.
     ..                      -
                                  '    =   i    ,
                                                                  '    .
                                                                                           .
                                                                                               >                 /-  Y
                                                                                                                    aw


           .Ic           ,?p ,.,+p, zoy t:o4,.w, , sv s p yr,,,vw rtv,y'**+:
                111. R eliefR equested

                Brietlystatewhatyouarerequestingfrom theCourt(whatdoyouwanttheCoul'
                                                                                  ttodo).Donot
                include legalargum ents orcite cases orstatutes.Attach additionalpages,ifnecessary.

       y               ..         ypgs                                 p                 p .p p                 .
               Fzîzl             ZVJ,
                                    /CTZ/Z zpl a                      y / biy'/ zzzrzz o /z&/;<w .
                                                                                                 s
           #
           p'/z2é '* /          rvvrztmrzWêd t/- /r/ zpAgezzzzzv zc/zsaypvzg
           J'
           ,
             A Dlttzlzn'h'airn zr/zspz-
                                      zz/ yv      t/grp zè tbnlxgxvyazpwv
               Af/m tbtz/on z' Dîmyhâ àzhzz                                Jprdpzzz- /.zopq zz/,w
           g'                    )sy c4wylzc/ p                                      ,z mas               <w
                                                                                                           sv gzzz
               T-                 zuzg zgsg + z? A% > x /é+v,zê/pttz                                         / z,x
               ézawx /
                     > * mssqhvn Az'
                                   prcAJs
                                        y /,py pv .
                                                  >& szyq/
    Case 1:19-cv-23678-DPG Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 3

                     y.//A,
                          c/0+ ,4, v/,
                                     r?r M t$/J Inc,f?r'zl *h/
&-opup.t
.




     IV . Jury D em and

     Areyoudemandingajurytrial?      Z ves           No

                                                                                 r

                                     Signed this            day of                          ,20
                                                             ,eeZ
                                                            4                        .
                                                                                 Signature ofPlaintiff


                          ldeclareunderpenaltyofperjurythattheforegoingistruceandcorrect.
                                     Executedon:        #           /     ..
                                                                           A*'
                                                                    ..<'*.
                                                                    .




                                                                                 Signature ofPlaintiff
